******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MARK HEINONEN v. WALLACE I. GUPTON ET AL.
               (AC 38414)
               Sheldon, Keller and Prescott, Js.
       Argued January 13—officially released May 9, 2017

  (Appeal from Superior Court, judicial district of
               Danbury, Truglia, J.)
  Mark Heinonen, self-represented, the appellant
(plaintiff).
 Leslie A. Link, for the appellees (defendants).
                           Opinion

  PER CURIAM. The self-represented plaintiff, Mark
Heinonen, appeals from the judgment of the trial court
dismissing this action alleging fraud on the part of the
defendants, Wallace I. Gupton and Roberta S. Douglas,
in connection with their purchase of property located
in the town of Sherman. The dispositive claim in this
appeal is whether the court improperly dismissed this
action for lack of subject matter jurisdiction due to his
lack of standing.1 We affirm the judgment of the court.
   The following facts and procedural history are rele-
vant to this appeal. On February 6, 2015, the plaintiff
filed a complaint alleging that in January, 2012, the
defendants illegally purchased property located at 138
Rt. 37 South in Sherman (premises) ‘‘without the own-
ers’ knowledge and for a fraction of its real value.’’ In
paragraph three of his complaint, he alleged that in
October, 2007, he transferred his interest in the prem-
ises to his three children by means of a trust instrument.2
In his prayer for relief, the plaintiff requested the sum
of $3,000,000 to compensate him for the ‘‘agony he has
suffered as a result of the defendants’ fraud—cruel and
illegal dealings.’’
  On March 13, 2015, the defendants filed a motion to
dismiss this action and an accompanying memorandum
of law on the ground that the court lacked subject
matter jurisdiction. Specifically, the defendants argued
that the plaintiff, as a prior owner of the premises,
lacked standing to prosecute a claim that he was
defrauded as the rightful owner of the property. On
April 9, 2015, the plaintiff, by means of a single filing,
objected to the motion to dismiss and moved for sum-
mary judgment in his favor.3 The court heard argument
on the defendants’ motion to dismiss on April 27, 2015.
   In its decision granting the motion to dismiss, the
court found in relevant part: ‘‘In this action, the plaintiff
. . . claims compensatory damages for fraudulent
actions allegedly committed by the defendants when
they purchased [the premises].4 The plaintiff claims that
in January of 2012, the defendants illegally purchased
the premises ‘without the owner’s knowledge and for
a fraction of its real value.’ The defendants argue in
support of their motion that it is undisputed (and admit-
ted in the plaintiff’s complaint) that he no longer owns
any interest in the premises and, therefore, has no stand-
ing to bring the present suit. In response to the defen-
dants’ motion to dismiss, the plaintiff has filed a
combined objection to the motion to dismiss and
motion for summary judgment5 . . . essentially
asserting that the manner in which the defendants came
into ownership of the premises was tainted by illegal-
ity. . . .
  ‘‘After reviewing the allegations of the plaintiff’s com-
plaint and the briefs of the parties, the court is satisfied
and agrees with the defendants that the plaintiff has
failed to allege sufficient facts to invoke the court’s
jurisdiction. The record indicates that the plaintiff is
not the current owner of the premises which are the
subject of this action, had no interest in the premises
at the time of conveyance to the defendants, or any
time thereafter, and has not owned any interest in the
premises since October of 2007.’’ (Footnotes added.)
  The court rendered a judgment of dismissal on May
12, 2016, after concluding that the plaintiff lacked stand-
ing to bring this action because he was not the owner
of the premises and, therefore, was not an aggrieved
party with respect to the subject matter of his com-
plaint. On May 27, 2015, the plaintiff filed a motion for
clarification, articulation, and reargument, which the
court denied on June 1, 2015. This appeal followed.
Additional facts will be set forth as necessary.
   Before we address the merits of the plaintiff’s claim,
we first set forth the standard of review. ‘‘The proper
procedural vehicle for disputing a party’s standing is a
motion to dismiss.’’ D’Eramo v. Smith, 273 Conn. 610,
615 n.6, 872 A.2d 408 (2005). ‘‘A motion to dismiss . . .
properly attacks the jurisdiction of the court, essentially
asserting that the plaintiff cannot as a matter of law
and fact state a cause of action that should be heard
by the court.’’ (Internal quotation marks omitted.)
Caruso v. Bridgeport, 285 Conn. 618, 627, 941 A.2d 266
(2008). ‘‘[O]ur review of the trial court’s ultimate legal
conclusion and resulting [granting] of the motion to
dismiss will be de novo. . . . When a . . . court
decides a jurisdictional question raised by a pretrial
motion to dismiss, it must consider the allegations of
the complaint in their most favorable light . . . . In
this regard, a court must take the facts to be those
alleged in the complaint, including those facts necessar-
ily implied from the allegations, construing them in a
manner most favorable to the pleader. . . . The motion
to dismiss . . . admits all facts which are well pleaded,
invokes the existing record and must be decided upon
that alone.’’ (Citation omitted; internal quotation marks
omitted.) Keller v. Beckenstein, 122 Conn. App. 438,
442–43, 998 A.2d 838 (2010), rev’d on other grounds,
305 Conn. 523, 46 A.3d 102 (2012). ‘‘Any claim of lack
of jurisdiction over the subject matter cannot be
waived; and whenever it is found after suggestion of
the parties or otherwise that the court lacks jurisdiction
of the subject matter, the judicial authority shall dismiss
the action.’’ Practice Book § 10-33. ‘‘Whenever the
absence of jurisdiction is brought to the notice of the
court or tribunal, cognizance of it must be taken and
the matter passed upon before it can move one further
step in the cause; as any movement is necessarily the
exercise of jurisdiction.’’ (Internal quotation marks
omitted.) Federal Deposit Ins. Corp. v. Peabody, N.E.,
Inc., 239 Conn. 93, 99, 680 A.2d 1321 (1996).
   In the present case, the defendants’ motion to dismiss
was premised on the plaintiff’s lack of standing. ‘‘If a
party is found to lack standing, the court is without
subject matter jurisdiction to hear the case. Because
standing implicates the court’s subject matter jurisdic-
tion, the plaintiff bears the burden of establishing stand-
ing. A trial court’s determination of whether a plaintiff
lacks standing is a conclusion of law that is subject
to plenary review on appeal. We conduct that plenary
review, however, in light of the trial court’s findings of
fact, which we will not overturn unless they are clearly
erroneous. . . . In undertaking this review, we are
mindful of the well established notion that, in determin-
ing whether a court has subject matter jurisdiction,
every presumption favoring jurisdiction should be
indulged. . . . This involves a two part function: where
the legal conclusions of the court are challenged, we
must determine whether they are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision; where the factual
basis of the court’s decision is challenged we must
determine whether the facts set out in the memorandum
of decision are supported by the evidence or whether,
in light of the evidence and the pleadings in the whole
record, those facts are clearly erroneous.’’ (Citations
omitted; internal quotation marks omitted.) Success,
Inc. v. Curcio, 160 Conn. App. 153, 162–63, 124 A.3d
563, cert. denied, 319 Conn. 952, 125 A.3d 531 (2015).
   ‘‘Standing is established by showing that the party
claiming it is authorized by statute to bring suit or is
classically aggrieved. . . . The fundamental test for
determining [classical] aggrievement encompasses a
well-settled twofold determination: first, the party
claiming aggrievement must successfully demonstrate
a specific personal and legal interest in the subject
matter of the decision, as distinguished from a general
interest . . . . Second, the party claiming
aggrievement must successfully establish that the spe-
cific personal and legal interest has been specifically
and injuriously affected by the decision. . . .
Aggrievement is established if there is a possibility, as
distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Internal quotation marks omitted.) Gold v. Rowland,
296 Conn. 186, 207, 994 A.2d 106 (2010).
   ‘‘Standing is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly and
vigorously represented. . . . These two objectives are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. Such a personal stake in the outcome of the
controversy . . . provides the requisite assurance of
concrete adverseness and diligent advocacy. . . . The
requirement of directness between the injuries claimed
by the plaintiff and the conduct of the defendant also
is expressed, in our standing jurisprudence, by the focus
on whether the plaintiff is the proper party to assert
the claim at issue.’’ (Internal quotation marks omitted.)
PNC Bank, N.A. v. Kelepecz, 289 Conn. 692, 705, 960
A.2d 563 (2008).
   In his complaint, the plaintiff admitted that he had
not possessed any ownership interest in the premises
since October, 2007, and that the sale that he alleges
was fraudulent and illegal took place in 2012. Although
the plaintiff challenges the legality of the sale of the
premises to the defendants, it is undisputed factually
that he relinquished any interest, whether legal or equi-
table in nature, to the premises when he transferred
his interest to the trust he created for the benefit of
his children.6 After thoroughly reviewing the record, we
agree with the court that the plaintiff, in his individual
capacity, was not entitled to set the machinery of the
court in operation to obtain redress for an injury he
claims to have suffered as a result of an alleged fraudu-
lent transfer of the premises. The plaintiff did not hold
an ownership interest, whether legal or equitable in
nature, in the premises at the time he filed the com-
plaint—and indeed had held no such interest since 2007.
The sale occurred in 2012. An ‘‘owner’’ is ‘‘[o]ne who
has the right to possess, use, and convey something; a
person in whom one or more interests are vested,’’ and
‘‘ownership’’ means ‘‘[t]he bundle of rights allowing one
to use, manage, and enjoy property, including the right
to convey it to others.’’ Black’s Law Dictionary (9th Ed.
2009). If the plaintiff intended to assert a claim to pro-
tect an allegedly fraudulent deprivation of the interest
of the children’s trust in the premises, such a claim, if
viable, should have been brought by the trustee.7 ‘‘The
trustee is the proper person to bring an action against
anyone who wrongfully interferes with the interests of
a trust.’’ Naier v. Beckenstein, 131 Conn. App. 638, 646,
27 A.3d 104, cert. denied, 303 Conn. 910, 32 A.3d 963
(2011). The court’s conclusion that the plaintiff lacked
standing is legally correct and wholly supported by facts
that the plaintiff fully admitted.
      The judgment is affirmed.
  1
     Because our decision on the issue of subject matter jurisdiction is disposi-
tive of this appeal, we need not address the plaintiff’s other four claims,
which essentially allege error with respect to the court’s refusal to consider
his case on the merits.
   2
     The plaintiff attached to his combined objection to the motion to dismiss
and motion for summary judgment a copy of the trust instrument and the
probate court decree, dated December 28, 2011, Landgrebe, J., accepting
and approving it. The probate court decree references the court’s awareness
of both ‘‘[the plaintiff’s] stated . . . declination to receive . . . [his interest
in the premises] and [the plaintiff’s recognition of] the transfer of his interest
[in the premises] to his children by way of his described irrevocable trust
agreement to the Court . . . .’’
   3
     Attached to this filing are ten exhibits comprised of the trust instrument,
excerpts from legal decisions and treatises, and various other documents,
without any accompanying analysis. Exhibit eight is a copy of the contract
of sale for the premises, executed by the defendants and Arthur Scott, the
executor of the estate of the plaintiff’s mother.
   4
     ‘‘This action is one of a long line of cases brought by the plaintiff to
contest the disposition by the New Fairfield/Sherman Probate Court of the
assets of the estate of Barbara H. Scott, the [plaintiff’s] late mother, who
died on December 1, 2006. The principal asset of her estate [was the prem-
ises] . . . .
   ‘‘The plaintiff did attach what purports to be two decrees of the Housatonic
Regional Probate Court . . . . The first is a decree for sale of the [premises]
in which it was expressly noted that ‘the will of the said deceased (Scott)
does not prohibit the sale or mortgage of said property.’ ’’ Heinonen v.
Landgrebe, Superior Court, judicial district of Danbury, Docket No. CV-12-
5009022-S (January 15, 2014), appeal dismissed, Appellate Court, Docket
No. 36860 (July 9, 2014), cert. denied, 314 Conn. 922, 100 A.3d 853 (2014).
   5
     The court, having found it lacked subject matter jurisdiction due to the
plaintiff’s lack of standing, did not consider his motion for summary
judgment.
   6
     The plaintiff questions the validity of the probate of his mother’s will
by asserting that the defendants, along with certain lawyers and relatives
of the decedent, illegally participated in the perpetration of a fraud upon
the rightful heirs of the estate, which commenced with a redrafting of her
will shortly before she died. The defendants purchased the premises from
the estate in a sale that was approved by the probate court. Although the
plaintiff claims to be seeking to protect his children’s interests, during
argument before the trial court, he referred to himself as the owner of both
the premises and the trust, and his prayer for relief seeks only compensation
for himself.
   7
     To the extent that the plaintiff is the trustee, he did not bring his action
in that capacity.